DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-5 and 8-13 are pending. Applicant requests reconsideration, but has not amended the claims as proposed as discussed in the applicant interview mailed on 2/7/2022. 
The arguments regarding the 35 USC 112 second paragraph rejections are not persuasive and the rejections are maintained, it is noted that it is unclear in which direction the claimed limitation is referring to (as there are multiple directions that could be applied.) 
Applicant on page 6 first full paragraph argues that Chorkey does not disclose the inlet passage bore directly connected to the axial bore as claimed. Applicants argument is not commensurate in scope with the claim language, as the claimed phrase requires the “the internal flow path directly connects the internal space and the pressure chamber” and the flow path between the two locations for fluid to flow there between is always directly connected and uninterrupted (i.e. there is no arguable barrier between the two that would not allow for the direct flow of fluid there between); accordingly the remarks are narrowly tailored and cannot be considered persuasive given the broad reasonable interpretation of the claimed phrase in context with the written description; 
Applicant argues that the office did not address the limitations of “a diameter of a cross section of the internal flow path perpendicular to a direction extending from the pressure chamber to the internal space is smaller than a diameter of a cross section of the pressure chamber perpendicular to the direction” but it is noted that the office did appropriately address the claimed phrase limitation, and that Chorkey includes such diameters, where the cross sectional diameter of 61 is smaller than the cross sectional diameter of chamber 56. Accordingly applicants argument is not persuasive; 
Applicant argues that in claim 5, there is a lack of teaching of the spring in the pressure chamber to connect the plunger with the chamber guide; but this amounts to a piece meal argument as applicant has not address the combination in the obviousness rejection of the first and second embodiments of Chorkey as applied. Accordingly the arguments are not found persuasive. Applicant is reminded that the reply must be complete under 37 CFR 1.111. 
The remaining portion of the arguments merely allege that because the rejection of the parent claims are deficient, then the dependent claims are also overcome, but considering that the rejections are maintained as the remarks are not found persuasive, the argument of dependent claim deficiency is moot. Considering the remarks are not persuasive, this action is made Final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the direction" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  The claimed phrase should be corrected to read --the direction extending from the pressure chamber to the internal space --; as there are directions perpendicular there to that are claimed as well, making it unclear if the claimed term is the same direction that is previously claimed, or some as of yet improperly introduced other direction. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-12 is/are rejected  (as far as indefinitely understood) under 35 U.S.C. 102(a)(1) as being anticipated by Chorkey (US 4821774); 
Claims 1, 8-12 is/are rejected (in the alternative) is/are rejected (as far as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Chorkey in further view of Czimmek (US 8348231); 

Chorkey discloses in claim 1:  A fuel supply valve (figure 1, where the solenoid valve is utilized for high pressure fluid (air or hydraulic Col 1 ln 16) control of for example a two way valve, the fluid as oil or air, and can be utilized for supply to another valve of fluid cylinder, and it is noted that oil is used as fuel) for supplying fuel from a fuel tank to a fuel cell stack (the previous recitation considered a statement of intended use under MPEP 2114 as the statement adds no further meaningful limitations to the body of the claim), the fuel supply valve comprising: a plunger (33) having a hollow (61 and 56) therein; a core part (21 and part 54 that extends there from) disposed on the plunger (i.e. under a broad reasonable interpretation, the core is on the plunger in that it surrounds from the top onto the plunger and extends the portion 54 from the core into the plunger to guide the plunger); and a block part (o-ring 57, blocks fluid flow past the core part 54) disposed within the hollow to maintain airtightness (sealing engages Col 4 ln 55, where the fluid is kept in the bore 56 for pressure balancing purposes, and when controlling air will provide such airtightness) between the core part (of 54) and the plunger, wherein a space in which airtightness of the hollow has been maintained by the plunger, the core part, and the block part is defined as a pressure chamber (as discussed in Col 5 ln 4-18 where the bore 56 is pressure balanced with the poppet valve seat 46 inlet face when closed, allowing for ease of movement of the poppet valve in a high fluidly pressurized environment, where it is noted that 43 is the inlet), wherein the pressure chamber (56) is connected with an internal flow path (61, 48, 62) penetrating an airtightness member (49) disposed on the lower portion of the plunger, and wherein the internal flow path is opened by the lifting the plunger to discharge gas within the pressure chamber (as the fluid fills and pressurizes the chamber in the closed position, when the valve is opened, the fluid will release and exit the chamber), wherein the fuel supply valve further includes a valve body (at 46) disposed on the lower portion of the airtightness member (the valve body 46 and air tightness member 49 are on each other when the valve is closed as seen in figure 1), wherein the valve body comprises a seat part (46) contacting the airtightness member (as discussed above…when closed) by movement of the plunger, and wherein the seat part blocks the gas within the pressure chamber from being discharged by contacting the airtightness member (i.e. as evident from the figures and discussion, the gas flows from the inlet 42 into the pressure chamber 56 to pressure balance the airtightness member, and the gas therein cannot flow out of the outlet 39 until the seat is lifted), wherein the seat part comprises an internal space (43) through which gas flows, and the internal space is connected with the internal flow path (fluidly), wherein a diameter of a cross section of the internal flow path perpendicular to a direction extending from the pressure chamber to the internal space (i.e. the axial flow path direction/centerline where of the diameter of 61…) is smaller than a diameter of a cross section of the pressure chamber perpendicular to the direction (i.e. the diameter of upper pressure chamber 56 greater than that of 61), and wherein the internal flow path directly connects the internal space (i.e. that of 43) and the pressure chamber (that of 56 which is the same diameter of the inlet at 43 when closed to provide pressure equilibrium of the fluid acting on the armature, so as to provide a light thrust action and low power actuation requirement, as discussed previously Col 5 ln 4-18 above.)  
	If it could possibly persuasively be argued at some future unforeseen date that Chorkey does not explicitly provide that: the fuel supply valve is a fuel cell supply valve, then Czimmek teaches: using a pressure balanced solenoid valve as a supply valve for a fuel cell Col 1 ln 20-22; Considering that both Chorkey and Czimmek teach utilizing solenoid valves to control fluid fuel flow there through, one of ordinary skill in the solenoid valve art would consider utilizing various operational features of a solenoid valve such as Chorkey or Czimmek to control the fluid flow therethrough;
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize the fluid pressure balanced solenoid valve of Chorkey as taught by Czimmek, as a fuel cell supply valve, for the purpose of regulating and controlling the fluid supply there to. 
	Furthermore, if it could be persuasively argued that Chorkey does not explicitly disclose: the material of the core has an extension part of the same material; Czimmek teaches: the material of the core (40) has an extension part (thereof) of the same material (Col 3 ln 65- Col 4 ln 6, where the magnetic flux path includes the flux ring, housing, end cap, and spring pin 40.) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably taught by Chorkey, but as clearly disclosed by Czimmek, the core and extension part of the core or pin as a flux carrying material so as to complete the magnetic flux circuit and electromagnetically control the axial reciprocal movement of the armature to open and close the valve.  

Chorkey discloses (or as modified for the reasons discussed above) in claim 8: The fuel supply valve of claim 1,  wherein a length of the internal space is equal to the length of the pressure chamber in the direction perpendicular to the direction from the seat part toward the pressure chamber (as discussed previously Col 5 ln 4-18 above.)  

Chorkey discloses (or as modified for the reasons discussed above) in claim 9:  The fuel supply valve of claim 8, wherein a cross-sectional area opened by the internal space is equal to the cross-sectional area of the pressure chamber (as discussed id.)  

Chorkey discloses (or as modified for the reasons discussed above) in claim 10: The fuel supply valve of claim 1, wherein the seat part comprises an internal space through which gas flows, and further comprises an intermediate flow path (at 43) for connecting the internal space with a fuel inlet (at 42) for supplying fuel from the fuel tank, and wherein a diameter of the intermediate flow path is equal to the diameter of the pressure chamber (as discussed, and where it is noted the two are co-extensive.) 

Chorkey discloses (or as modified for the reasons discussed above) in claim 11: The fuel supply valve of claim 10, wherein the plunger (33) is moved in a first direction (up) flowing from the seat part toward the pressure chamber to open the internal flow path, and wherein when the internal flow path is opened, a force applied to the plunger in the first direction by the gas in-flowed through the intermediate flow path is canceled by a force applied to the plunger in a second direction that is the direction opposite to the first direction through the gas flowing within the pressure chamber (until at least the valve “cracks” open to provide additional fluid flow force inside the body to further push open the poppet valve via fluid action, until at least the entire armature/plunger is fluidly balanced and equally pressurized when opened, Col 5 ln 23-38)  

Chorkey discloses (or as modified for the reasons discussed above) in claim 12:  The fuel supply valve of claim 1, further comprising an airtightness member fixing part (at 37) disposed to be symmetrical with respect to the internal flow path, wherein the opened region provided to the airtightness member fixing part has a larger cross-sectional area in the horizontal direction than that of the pressure chamber (when the valve is open, the air tightness member along with the portions of the armature have a greater surface area than the closed region.)  

Claims 2 and 3 is/are rejected (as far as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Chorkey as applied to claim 1 above (as far as indefinitely understood) and/or in further view of Czimmek (US 8348231); 

Chorkey (as modified for the reasons discussed above) discloses in claim 2:  The fuel supply valve of claim 1, wherein the core part has an extension part (54) inserted into the hollow of the plunger, wherein the block part (57) is disposed between the extension part and the plunger, and wherein the extension part transfers a magnetic force to the plunger (as modified by Czimmek above.)  

Chorkey (as modified for the reasons discussed above) discloses in claim 3: The fuel supply valve of claim 2, wherein the extension part has a columnar shape (cylindrically columnar shaped so as to provide for the annular o-ring seal) having a curved outer surface, and wherein the block part is disposed in a recess (about 57) of the extension part to maintain airtightness between the extension part and the plunger (as discussed above.)  

Claims 4 and 5 is/are rejected (as far as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Chorkey as applied to claim 1 (as far as indefinitely understood) above and/or (in the alternative) in further view of Czimmek; 

Chorkey discloses in claim 4: The fuel supply valve of claim 1, further comprising a chamber guide [surface arranged in…] the hollow of the plunger (i.e. the outer surface of the core extension part, or the inner surface of the plunger…) and (slidably and/or integrally) connected with the core part, wherein the block part is disposed between the chamber guide [surface] and the plunger (in the axial direction.) 
	Chorkey Figure 1 does not disclose: a guide bushing or chamber guide; but Chorkey Figure 6 teaches: a guide/slide/bushing/seal 73 interposed axially between the block part (57c) and the core; the slide seal 73 provided for the purpose of both sealing and providing axial sliding support between the core part 54 and the plunger/armature 33, thus providing for additional axial alignment and efficient reciprocal action. 
	It would have been obvious to one of ordinary skill in the art at the time time of filing of the invention to utilize in lieu of merely the surface to surface guiding arrangement of Chorkey Figure 1; to provide as taught in Chorkey figure 6, a guide/slide/bushing/seal as taught thereby and interposed axially between the block part of Chorkey Figure 1 and the core with the slide seal of figure 6 as arranged to further the purpose of both sealing and providing axial sliding support between the core part of Chorkey figure 1 and the plunger/armature of Chorkey figure 1, thus providing for additional axial alignment and efficient reciprocal action. 

Chorkey discloses (as modified for the reasons discussed above) in claim 5:  The fuel supply valve of claim 4, further comprising a spring (50) disposed within the pressure chamber (fluidly therein and fluidly coextensive there with) to connect the plunger with the [seal] (49); but Chorkey figure 1 does not disclose the spring between the plunger and the chamber guide to forcibly connect them; although Figures 3,4 of Chorkey does teach this arrangement (at spring 53a, in the bore, for the purpose of making a more compact armature assembly, and see Col 5 ln 55-60.) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the return spring inside the chamber guide between the plunger and the guide so as to forcibly connect them and close the valve, thus providing for a more compact armature assembly.  

Claims 13 is/are rejected (as far as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Chorkey and/or in view of Czimmek (US 8348231) as applied to claim 1 above (as far as indefinitely understood), and further in view of Adams (US 7762278). 

Chorkey discloses (or as modified for the reasons discussed above) in claim 13: The fuel supply valve of claim 1, further comprising a [chamber (48) disposed below] the pressure chamber, wherein the [chamber] is disposed on a lower portion of the pressure chamber adjacent to the internal flow path; but Chorkey does not disclose, although Adams teaches: a porous member or filter to be arranged in an aperture leading into the pressure chamber (i.e. a porous member micro filter is placed at aperture 348 leading into chamber 344, and discussed in Col 18 ln 2-16, for the purpose of removing particulate along the flow path, so as to reduce deleterious effects and increase the usable life of the valve.) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide at the opening of the pressure chamber of Chorkey as taught in Adams, a porous member or filter such as a micro filter, for the purpose of removing particulate along the flow path into the chamber of Chorkey as taught in Adams, so as to reduce deleterious effects of particulate and increase the usable life of the valve. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753